DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on July 23, 2019. 
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 was filed after the mailing date of the instant application on 07/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In these claims, applicants mention “a set of engagement scores” and “an engagement recommendation”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these terms. Using the terms “a set of engagement scores” and “an engagement recommendation” unclear, therefore, referring terms are ambiguous. Any ordinary “a set of engagement scores” and “an engagement recommendation”. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction needs to overcome the rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method, claims 9-14 are directed to a device, and claims 15-20 are directed to a non-transitory computer-readable medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed towards transmitting messages to recipients and receiving responses via a channel communication of a network, which is an abstract idea of organizing human activity. 
Claims recite, “receiving, by a device, information identifying a communication framework for a mass communication task; determining, by the device, a success score for the communication framework using a mass communication model, wherein the success score represents a likelihood of a successful response in connection with using the communication framework for the mass communication task; generating, by the device, a recommendation for the communication framework based on the success score and using the mass communication model; altering, by the device, the communication framework to implement the recommendation 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50,54-55 (January 7, 2019)), the additional elements of the claims such as memory and processor merely uses a computer as a tool to perform an abstract idea. Specifically, the memory and processor performs the steps or functions of "receiving, by a device, information identifying a communication framework for a mass communication task; determining, by the device, a success score for the communication framework using a mass communication model, wherein the success score represents a likelihood of a successful response in connection with using the communication framework for the mass communication task; generating, by the device, a recommendation for the communication framework based on the success score and using the mass communication model; altering, by the device, the communication framework to implement the recommendation and generate a modified communication framework; and performing, by the device, the mass communication task using the modified communication framework" as a tool to implement the abstract idea. This does not 
The claim(s) does/do not include additional elements that are sufficient to a mount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50,52, 56 (January 7, 2019)), the additional elements of altering the communication framework to implement the recommendation and generate a modified communication framework, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the memory and processor performs the steps or functions of the claim 
Dependent claims 2-7, 10-13, and 16-20 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riva et al. (US Publication 2019/0377619) hereafter Riva, in view of Nagaraja et al. (US Publication 2020/0244605) hereafter Nagaraja.
As per claim 1, Riva discloses a method, comprising: receiving, by a device, information identifying a communication framework for a mass communication task (paragraphs 0025-29, 0038); determining, by the device, a value for the communication framework using a mass communication model, wherein the value is a likelihood of a successful response in connection with using the communication framework for the mass communication task (paragraphs 0027-28, 0038, 0041); generating, by the device, a recommendation for the communication framework using the mass communication model; altering, by the device, the communication framework to implement the recommendation and generate a modified communication framework; and performing, by the device, the mass communication task using the modified communication framework (paragraphs 0038, 0044-48).  Although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses a success score for the communication framework, wherein the success score represents a likelihood of a successful response in connection with using the communication framework and generating, by the device, a recommendation for the communication framework based on the success score and using the mass communication model.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nagaraja’s teaching of provisioning and modification for delivering message-based services with Riva. One would be motivated to allow automatic task-oriented conversational bots in an enterprise environment, thus benefiting overall processing efficiency associated with generation and execution of one or more task-oriented bots to deliver the personalized service.
As per claim 2, Riva discloses the method further comprising: receiving a mass communication data set identifying results of a set of mass communication tasks performed using a set of communication frameworks; generating, using a machine learning technique and based on the mass communication data set, the mass communication model; and storing, before receiving the information identifying the communication framework for the mass communication task, the mass communication model for subsequent use in evaluating the communication framework for the mass communication task (paragraphs 0033, 0035, 0038). 
As per claim 3, Riva discloses the method wherein the recommendation relates to at least one of: a length of an initial message of the communication framework, a relevance of the initial message of the communication framework, a complexity of the communication framework, a clarity of the communication framework, a scheduling of messaging in accordance with the 
As per claim 4, although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses wherein the success score corresponds to a likelihood of achieving a threshold response rate to one or more messages of the communication framework.
However, in the same field of endeavor, Nagaraja elaborately discloses the claimed limitation of wherein the success score corresponds to a likelihood of achieving a threshold response rate to one or more messages of the communication framework (0073, 0090: score with threshold for diagnostic questionnaire and answers). 
 	The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 4.
As per claim 5, Riva discloses the method wherein the mass communication model is trained using at least one of: a random forest classifier technique, a multilayer perceptron technique, a stochastic gradient descent technique, or a neural network technique (paragraphs 0027, 0030, 0038: neural network models).
As per claim 6, Riva discloses the method wherein altering the communication framework comprises: selecting, using the mass communication model and based on end-user data, a first timing for messaging associated with a first message recipient; and selecting, using the mass communication model and based on the end-user data, a second timing that is different from the first timing for messaging associated with a second message recipient (paragraphs 0027-28, 0038-39, 0044). 
As per claim 7, Riva discloses the method wherein the end-user data includes data identifying at least one of: a message recipient location, a message recipient job role, a message recipient job level, or a message recipient response history (paragraphs 0037, 0067). 
As per claim 8, although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses wherein selecting the first timing comprises: determining a first set of time slot scores for the first message recipient, wherein a time slot score, of the first set of time slot scores, represents a likelihood of response in a time slot of a set of time slots for messaging; determining a second set of time slot scores for the second message recipient; and optimizing an assignment of message recipients to time slots based on at least one of the first set of time slot scores, the second set of time slot scores, or a time slot availability criterion. 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of wherein selecting the first timing comprises: determining a first set of time slot scores for the first message recipient, wherein a time slot score, of the first set of time slot scores, represents a likelihood of response in a time slot of a set of time slots for messaging; determining a second set of time slot scores for the second message recipient; and optimizing an assignment of message recipients to time slots based on at least one of the first set of time slot scores, the second set of time slot scores, or a time slot availability criterion (0084, 0090, 0098).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 8.
As per claim 9, Riva discloses a device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive a mass communication data set identifying results of a set of mass communication tasks performed 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of a success score for the communication framework, determine a success score for the communication framework using the mass communication model, wherein the success score represents a likelihood of a successful response and generate a recommendation for the 
	The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 9.
As per claim 10, Riva discloses the device wherein the one or more processors are configured to: select, using the mass communication model and based on end-user data, a first messaging channel for messaging associated with a first message recipient; and select, using the mass communication model and based on the end-user data, a second messaging channel, that is different from the first messaging channel, for messaging associated with a second message recipient (paragraphs 0033, 0035, 0038). 
As per claim 11, Riva discloses the device wherein the end-user data includes data identifying at least one of: a message recipient location, a message recipient job role, a message recipient job level, or a message recipient response history (paragraphs 0037, 0067). 
As per claim 12, although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses wherein the one or more processors, when selecting the first messaging channel, are configured to: determine a first set of messaging channel scores for the first message recipient, wherein a messaging channel score, of the first set of messaging channel scores, represents a likelihood of response in a messaging channel of a set of messaging channels for messaging; determine a second set of messaging channel scores for the second message recipient; and optimize an assignment of message recipients to messaging channels based on at least one of the first set of messaging channel scores, the second set of messaging channel scores, or a messaging channel availability criterion. 

The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 12.
As per claim 13, Riva discloses the device wherein the one or more processors, when performing the mass communication task, are configured to: transmit a set of messages to a set of message recipients; monitor for a set of responses to the set of messages; and selectively provide follow-up messages to one or more message recipients of the set of message recipients, based on a result of monitoring for the set of responses to the set of messages (paragraphs 0027-28, 0038-39, 0044). 
As per claim 14, Riva discloses the device wherein the one or more processors, when altering the communication framework, are configured to: determine, based on the mass communication model, at least one message recipient, of a set of message recipients to whom a message is to be sent, to omit from the mass communication task (paragraphs 0033, 0035, 0038). 
As per claim 15, Riva discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of a success score for the communication framework using a mass communication model, wherein the success score represents a likelihood of a successful response in connection with using the communication framework for the mass communication task; generate a recommendation for the communication framework based on the success score and using the mass communication 
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 15.
As per claim 16, Riva discloses the non-transitory computer-readable medium wherein the one or more instructions, that cause the one or more processors to alter the communication framework, cause the one or more processors to: determine, based on the mass communication model, at least one message recipient, of a set of message recipients to whom a message is to be sent, to omit from the mass communication task (paragraphs 0033, 0035, 0038).
As per claim 17, Riva discloses the non-transitory computer-readable medium wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine a set of message recipient responses to the mass communication task (paragraphs 0033, 0035, 0038); determine, based on the set of message recipient responses, a set of message recipients associated with the mass communication task; generate an recommendation for message recipient retention and automatically perform a response action to implement the recommendation (paragraphs 0038, 0044-48). Although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses a set of engagement scores for a set of message recipients associated with the mass communication task; generate an engagement recommendation for message recipient retention based on the set of engagement scores; and automatically perform a response action to implement the engagement recommendation. 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of a set of engagement scores for a set of message recipients associated with the mass communication 
	The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 17.
As per claim 18, Riva discloses the non-transitory computer-readable medium wherein the set of engagement scores is determined based on at least one of: a rate of response to messaging of the mass communication task, an engagement with the mass communication task, a rate of compliance with directions of the mass communication task, a content of the set of message recipient responses, or a timeliness of the set of message recipient responses (paragraphs 0027-28, 0038-39, 0044). 
As per claim 19, Riva discloses the non-transitory computer-readable medium wherein an engagement score, of the set of engagement scores, corresponds to a predicted rate of attrition for a message recipient of the set of message recipients (paragraphs 0033, 0035, 0038). 
As per claim 20, Riva discloses the non-transitory computer-readable medium wherein the one or more instructions, that cause the one or more processors to receive the information identifying the communication framework, cause the one or more processors to: receive information identifying a first part of the communication framework; generate, based on the mass communication model and the first part of the communication framework, a communication framework recommendation for a second part of the communication framework; and automatically complete the communication framework based on the communication framework recommendation (paragraphs 0027-28, 0038-39, 0044).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.